Citation Nr: 1744124	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  12-30 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for postoperative left orchiectomy (now claimed as internal injuries to the lower abdomen).

2.  Entitlement to service connection for a left shoulder disorder, to include as secondary to service connected right shoulder disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a left foot disorder.

6.  Entitlement to service connection for injuries to the left side of the chest.

7.  Entitlement to a disability rating greater than 20 percent for injury right shoulder, postoperative acromioplasty (major).


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to May 1987.

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision issued by the RO in February 2010 in which the RO, inter alia: continued a 20 percent rating for service-connected injury right shoulder, postoperative acromioplasty (major); denied service connection for bilateral knee disorders, a left foot disorder, internal injuries to the lower abdomen, and injuries to the left side of the chest; and declined to reopen the claim for service connection for a left shoulder disorder.  In February 2010, the Veteran filed a notice of disagreement (NOD) with those determinations.  A statement of the case (SOC) was issued in September 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2012. 

In May 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record. 

In October 2015, the Board characterized the claim involving  internal injuries to the lower abdomen as a request to reopen,  reopened the previously denied claim for service connection for left shoulder disorder, and remanded the remaining claims (those now currently on appeal) for further development.  After accomplishing further action, the AOJ denied the claims (as reflected  in a July 2016 supplemental statement of the case (SSOC)), and returned the matters to the Board..

As for the matter of representation, as reflected in the prior remand, the Veteran was previously represented by Attorney Kenneth L. LaVan.  However, in June 2016, the Veteran executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of Attorney Adam Neidenberg (thereby revoking the power of attorney in favor of Attorney Kenneth L. LaVan.  See 38 C.F.R. § 14.631(f)(1) (2016)).  The Board has recognized the change in representation.

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing  paperless, electronic, Veteran Benefits Management System (VBMS) and Virtual VA claims processing systems.  

The Board's decisions reopening the previously denied claim for service connection a postoperative left orchiectomy, and addressing the e claim for service connection for  injuries to the left side of the chest are s set forth below.  The reopened claim for service connection for a postoperative left orchiectomy, on the merits, along with the remaining claims on appeal are addressed in the remand following the order; these matters being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In a March 1988 rating decision, the RO denied service connection for postoperative left orchiectomy.  Although the Veteran initiated an appeal with the filing of an NOD in July 1988, he did not thereafter perfect an appeal with the filing of a timely substantive appeal after the issuance of an October 1989 SOC.

3.  Additional evidence associated with the claims file since the March 1988 rating decision is cumulative and redundant of evidence of record at the time of the prior denial, and does not relate to unestablished facts necessary to substantiate the claim for service connection for a postoperative left orchiectomy.

4.  Although the Veteran's service records document a right chest injury, no chronic chest disorder was shown in service, nor were symptoms of  such a disorder credibly shown after service, and the competent, probative opinion evidence establishes that there is no medical nexus between a post-service left chest injury and the Veteran's service.


CONCLUSIONS OF LAW

1.  The March 1988 rating decision in which the RO denied service connection for a postoperative left orchiectomy is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  As evidence received since the RO's March 1988 rating action is not new and material, the criteria for reopening the previously denied claim for service connection for a postoperative left orchiectomy are not met.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for injuries to the left side of the chest have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

With respect to the claim for service connection for injuries to the left side of the chest, in a February 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  The letter also provided the information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The February 2010 rating decision reflects the initial adjudication of the claim for service connection after issuance of this letter.

With respect to the claim to reopen service connection for postoperative left orchiectomy, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A (f).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court)   held that with respect to requests to reopen, a veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  However, in a precedential opinion the VA Office of the General Counsel held in VAOPGCPREC 6-2014 that Kent v. Nicholson, 20 Vet. App. 1 (2006) was no longer valid because of subsequent decisions of the U.S. Court of Appeals for the Federal Circuit in Wailson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir.2007) and Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (Vazquez-Flores II), and because of revisions in 2012 to 38 U.S.C.A. § 5103 (a) by Pub.Law No. 112-154, §504(a), 126 Stat. 1165, 1191 (2012).  VAOPGCPREC 6-2014 determined that the VCAA only requires claim-specific notice and not case-specific notice.  Thus, there is no requirement to provide notice of the reason(s) for the prior denial, i.e., (the elements for claim substantiation that were found not to exist).

Pursuant to the Board's October 2015 recharacterization of the Veteran's claim for service connection for internal injuries to the lower abdomen as a claim to reopen the previously denied claim for postoperative left orchiectomy, the AOJ informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his claim on appeal requiring the presentation of new and material evidence (and the underlying service connection claim), in a letter dated in November 2015.  Therein, he was advised of the provisions relating to the VCAA.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  This letter also provided the proper definition of new and material evidence and explained the reasons and bases for the prior denial of the claim.  Accordingly, the Board concludes that this satisfied the notice requirement with regard to the application to reopen the previously denied claim.  See VAOPGCPREC 6-2014.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claims, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to each claim herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment and personnel records, Social Security Administration records, VA and private treatment records.  
Additionally, the Veteran's chest was medically evaluated in June 2016.  The examination report has been reviewed and is found to be adequate to make a determination on the claim for injuries to the left side of the chest.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

A VA examination was not obtained in connection with the request to reopen service connection for postoperative left orchiectomy.  However, applicable legal authority VA regulations provide that no VA examination is required unless new and material evidence is presented to reopen a previously adjudicated claim.  38 U.S.C.A. § 5103A (d)(1), (2); 38 C.F.R. § 3.159 (c)(4) (2016); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Because, as explained below, the criteria for reopening the claim are met; therefore,  no VA examination is  required.

Also of record and considered in connection with these claims is the transcript of the Board hearing, along with various written  With respect to the May 2015 Board hearing, the Board notes that the Veteran was afforded the opportunity to testify before the undersigned Veterans Law Judge.  During the hearing, the undersigned  enumerated the issues on appeal, to include the claims herein decided, and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding and might substantiate the claims herein decided.  Although the submission of specific, additional evidence was not explicitly suggested, on these facts, such omission was harmless. As requested, the he record was held open for a period of 60 days from the date of the hearing to afford the Veteran the opportunity to provide additional evidence.  Thereafter,  further development of the claims was  ordered, as a result of which additional evidence was added to the claims file.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The hearing was legally sufficient.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Board also finds that the AOJ has substantially complied with the Board's October 2015 remand directives with respect to the claims decided herein, to the extent possible.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Outstanding VA treatment records were obtained, and a VA examination was conducted in June 2016.  Also, the AOJ sent the Veteran a notice letter in November 2015 and requested that he submit a signed and completed authorization form so as to allow VA to obtain any outstanding relevant private treatment records.  In January 2016, the Veteran returned a signed and completed authorization form for two private medical facilities, and it appears that the AOJ obtained all treatment records so authorized.

In summary, the duties imposed by the VCAA have been considered and satisfied.    There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim herein decided. As such, the Veteran is not prejudiced by the Board proceeding to a decision on these claims, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Request to Reopen

At the time of the prior denial and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303  (2016).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303 (d).

The claim for service connection for "tissue inflamed lower abdominal" was originally denied in a March 1988 rating decision on the basis that there  was no evidence of aggravation of a preexisting left orchiectomy. The evidence at the time of the previous denial included service treatment records which documented a previous surgery on the left testicle (orchiectomy) upon entrance into service in February 1975, as well as complaints during service of occasional pain in the left testicle area, and an exploration of the left inguinal area with findings of a ligated and dilated left spermatic cord, no testes, and evidence of some scar tissue. 

Although the Veteran initially disagreed with the March 1988 decision by filing a notice of disagreement in July 1988, he did not perfect an appeal following issuance of an SOC in October 1989. Notably, no document that can be construed as a substantive appeal was filed by the Veteran within 60 days of the October 1989 SOC.  See 38 C.F.R. §§ 20.202, 20.302(b) (2016).  As such, the March 1988 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

In determining whether new and material evidence has been received in connection with a claim, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record. After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Here, the last final denial of the Veteran's postoperative left orchiectomy was the RO's October 1989 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The pertinent evidence received since the March 1988 denial includes the Veteran's statement dated February 2011 that the in-service surgery resulted in additional abdominal pain, as well as the Veteran's May 2015 testimony that his abdomen is occasionally swollen.  See May 2015 Board Hearing Transcript, p. 18.  This evidence is essentially cumulative  of the evidence previously of record, as it pertains to the in-service symptoms and treatment for the preexisting left orchiectomy, as well as the Veteran's complaints of swelling and pain during service and thereafter.  Moreover, the evidence does not indicate aggravation of the preexisting left orchiectomy, or that there otherwise exists a medical relationship between any current abdominal disability and service.  Thus, the evidence does not create a reasonable possibility of substantiating the claim and is therefore not new and material.

The Board concludes that new and material evidence has not been received to reopen the claim for service connection for a left eye disorder.  Thus, the claim remains denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Service Connection

As discussed above, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) as noted above.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Laypersons are competent to report on matters observed or within his or her personal knowledge, to include the occurrence of injury, and as to the nature, onset, and continuity of symptoms experienced or observed.  See 38 C.F.R. § 3.159 (a)(2) (2016); Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board, however, retains the discretion to determine the credibility and probative value of all evidence of record, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Turning to the evidence of record, service treatment records dated in September 1978 document complaints of posterior chest pain.  A September 1985 service treatment record shows that the Veteran experienced a right chest injury after playing football.  On physical examination, pain was noted when rotating right arm.  Pain was localized to right upper quadrant of chest.  An x-ray was negative, and the examiner assessed contusion.  On April 1987 discharge examination, clinical evaluation of the chest was normal.  

Post service, an August 2013 VA treatment record shows that the Veteran fell at a baseball game when his right knee "gave out."  The Veteran reportedly hit his abdomen with a chair and felt immediate pain over his left anterior ribs.  He had sharp, nonradiating 4 out of 10 pain over his left inferior, anterior ribs which worsened with deep breaths and coughing.  The examiner assessed intercostal muscle strain versus rib fracture.  A chest x-ray was negative.

On June 2016 VA examination, the Veteran described his in-service injury as being hit in chest during football with helmets.  He stated that he felt his chest muscle tear.  An x-ray at the time showed a torn muscle.  The Veteran stated that the pain had never healed fully.  Upper right chest discomfort continues to occur when he reaches overhead with right arm movement and resolves.  He stated that he tosses and turns during sleep as he cannot sleep on right side.  On review of the service treatment records, the examiner noted that the Veteran sustained a right chest contusion in September 1985 with a football helmet which has long resolved.  Following his 1987 separation from service, the Veteran worked in active occupations for over 20 years.  Post-service, the Veteran sustained a left intercostal muscle strain, which also resolved.  A rib fracture was negative/ruled out by x-ray in 2013.  The examiner opined that the Veteran's claimed chest injury is less likely as not related to service, reasoning that the right chest contusion sustained during service resolved, and the post-service left intercostal muscle strain was not medically related to military service.

Based on the foregoing, the Board finds that service connection for injuries to the left side of the chest is not warranted.

Although complaints of chest pain were noted during service, an x-ray performed was negative, and chest was noted to be normal upon separation.  Following the Veteran's May 1987 discharge from service, the first complaint of chest pain was noted in the Veteran's January 2009 claim for compensation.  Moreover, the first medical documentation of chest pain was in 2013.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Furthermore, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a left chest disorder diagnosed, diagnosed as intercostal muscle strain, so many years after the Veteran's discharge and any incident of service.  The record reflects no post-service treatment records for the left chest.  

Notably, the VA examiner who provided the June 2016 opinion found no nexus between the Veteran's current left chest disability and his service.  Such opinion was based on examination of the Veteran, full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale.  As such, the Board accepts this opinion as probative of the medical nexus question.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Significantly, there is no contrary medical evidence or opinion of record-i.e., one that, in fact, establishes a medical nexus between current left chest disability and service-and neither the Veteran nor his representative has presented or identified any such supporting evidence or opinion.  Thus, the only medical opinion addressing the etiology of current left chest disability resulted in a conclusion that weighs against a finding of service connection for the claimed left chest disability.

Finally, as for any direct assertions by the Veteran and/or his attorney that there exists a medical relationship between the Veteran's claimed left chest disorder and service, the Board finds that no such assertions provide persuasive evidence in support of the claims.  The matter of the medical etiology of the disability here at issue is one within the province of trained medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the etiology of the chest disorder is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4   (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his attorney is shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns. Id.  Hence, the lay assertions of medical nexus have no probative value.

For all the foregoing reasons, the claim for service connection for injuries to the left side of the chest must be denied.  In reaching the conclusion to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

As new and material evidence has not been received to reopen the claim for service connection for a postoperative left orchiectomy, the appeal as to this matter is denied.

Service connection for injuries to the left side of the chest is denied.


REMAND

Unfortunately the Board finds that further AOJ action in the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

With regard to the left shoulder issue, service treatment records show an injury to the right shoulder in November 1986.  Post-service private treatment records show a post-service injury to the left shoulder in February 2002.  During the May 2015 Board hearing, the Veteran wrote that he first began to experience symptoms regarding the left shoulder during service and that his left shoulder problems were aggravated by the post-service February 2002 injury and/or his service-connected right shoulder disorder.  Given the foregoing, the Board previously remanded the claim for a VA examination and etiological opinion regarding service connection on a direct and secondary basis.

On June 2016 VA examination, the VA examiner diagnosed glenohumeral joint arthritis.  The Veteran reported that in 1987, an 800 pound object fell of a truck and he caught it and pushed it back.  He injured his right shoulder in the process.  This led to surgery in 1987 when his rotator cuff was repaired.  At this time he has pain in the shoulder located at the back, top, and armpit.  The Veteran stated that he injured the left shoulder at the same time as the right shoulder.  His left shoulder was not operated on because he left the Marine Corps.  Over the years, he has had steroid injections, a manipulation, and exercises.  The examiner opined that the left shoulder glenohumeral joint arthritis is less likely as not related to service, reasoning that there are no references to the left shoulder in the Veteran's service records.  The examiner further reasoned that examination revealed "normal" left shoulder with mild findings of degenerative joint disease consistent with age 58.  The examiner additionally opined that the left shoulder condition was less likely than not proximately due to or the result of the Veteran's service-connected right shoulder condition.  The examiner reasoned that the right shoulder joint was functional; although he has difficulty using it above shoulder level, such a shoulder would not impose excess strain on any other joint.

The Board finds that this examination is inadequate.  Notably, once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the examiner failed to comment on the Veteran's continuous complaints of left shoulder pain, as noted on July 1988 orthopedic examination, as well as treatment reports dated in 2002 and 2004.  The examiner also did not consider the Veteran's contentions.  The Board points out that a medical opinion based solely on the absence of documentation in the record and which does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination) is inadequate.  See, e.g., Dalton v. Peake, 21 Vet. App. 23 (2007).

Under these circumstances, the Board finds that a remand of this matter is needed to obtain an addendum opinion that addresses both direct and secondary service connection, and which is based on a full consideration of the Veteran's documented history and assertions.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

With regard to the claim for right knee condition, the Veteran's service treatment records show that he was treated for a contusion of the right knee in June 1976.  Following the Veteran's May 1987 separation from service, medical treatment records indicate that the Veteran underwent a right knee arthroscopy in 1993.  During the May 2015 Board hearing, the Veteran testified that he ran three to four miles per day and had continued to experience bilateral knee problems since service.  The Board previously remanded the claim for service connection for right knee disability for a new VA examination, finding that the December 2009 VA examination was inadequate.  The Board noted that the December 2009 VA examiner did not consider the Veteran's reports of significant in-service running, his complaints of right knee pain during and since service, and his 1993 surgery.

On June 2016 VA examination, the VA examiner again did not comment on the 1993 right knee arthroscopy, which occurred approximately six years after his discharge from military service.  Moreover, the examiner noted that "it was not until the late 1990s that his knees began to act up."  This examination report does not satisfy the Board's remand orders, nor is it based on an accurate factual predicate.  Consequently, the examination is inadequate, and an addendum opinion is warranted.  Barr, 21 Vet. App. at 303.

With regard to the claim for left knee condition, the VA examiner noted that the left knee has degenerative joint disease which is consistent with age 58.  However, in coming to this conclusion, the examiner failed to note review of the post-service treatment records.  Notably, a January 2004 x-ray showed arthritis of the left knee, which is 12 years prior to the June 2016 VA examination, and thus diagnosed well before age 58.  Thus, the examination report is not based on an accurate factual predicate, and an addendum is warranted.  Barr, 21 Vet. App. at 303.

Regarding the claim for left foot disorder, as noted in the Board's previous Remand, the Veteran was diagnosed with left foot strain on August 2009 VA examination, but the examiner failed to provide an etiology opinion as to the disorder.  The Veteran was afforded a second VA examination pertaining to the left foot in December 2009.  This examination report notes a history of broken bone in April 1975 but found that no diagnosis could be made regarding the left foot as there was no pathology to render a diagnosis. The examiner also opined that it was less than likely that the Veteran's claimed left foot condition was related to the 4th metatarsal fracture occurring during service.  Significantly, the examiner noted that the examination failed to show an apparent foot condition and while the Veteran's service treatment records show a diagnosis of a fractured 4th toe, there were no residual deficits on current x-ray to be consistent with prior trauma or a fracture.

As noted in the previous Remand, while the December 2009 VA examiner found that the Veteran did not have a current left foot disorder, the examiner did not consider the August 2009 diagnosis of left foot strain or opine whether the Veteran had a left foot disorder at any time during the appeal period.  Pursuant to McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the requirement of the existence of a current disability for the purpose of a grant of service connection is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Moreover, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

On June 2016 VA examination, the examiner noted that, during service, the Veteran sustained a left foot metatarsal fracture, as well as left foot strain, which had "long resolved."  The examiner further noted "there is no VA August 2009 documentation of left foot strain."  As indicated above, the August 2009 VA examination report diagnosed foot strain.  As such, this examination report is based on an inaccurate factual predicate, and a remand is necessary to obtain an addendum opinion.  Barr, 21 Vet. App. at 303.

Regarding the increased rating claim for right shoulder disability, The Board points out that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board also notes that decision in  in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing, "wherever possible," for pain on both active and passive motion, and in weight-bearing and non-weight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  See Correia, 28 Vet. App. at 168-70.

On June 2016 VA examination, the VA examiner noted that range of motion of the right shoulder was limited to 135 degrees of flexion and abduction, 60 degrees of external rotation, and 90 degrees of internal rotation.  The examiner further noted that range of motion itself contributed to functional loss, and that there was pain "on terminal elevation starting at 120 degrees."  However, the examiner did not specify the examiner did not specify or differentiate between range of motion on active and passive motion, and in weight-bearing and non-weight-bearing.  That information, as well as other information responsive to 38 C.F.R. § 4.59 and Correia, is needed to properly evaluate the Veteran's right shoulder disability. 

The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may well result in denial of his claim(s)-in particular, his increased rating claim.  See 38 C.F.R. § 3.655 (b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination(s)-sent to  him by the pertinent medical facility.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate notification and development action to obtain and associate with the claims file all outstanding, pertinent records.  Specifically, the AOJ should obtain all VA treatment records dated since April 2016, as any such records may contain information and evidence relevant to the increased rating claim on appeal.  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that pertinent VA records are deemed constructively of record, even when such records are not physically on file).

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the remaining claims on appeal (to particularly include with respect to private (non-VA) medical treatment)), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  The AOJ's adjudication of the higher rating claim should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Atlanta VAMC (dated from April 2016) and from "GHC/Decatur" (dated in April 2016).  Follow the procedures set forth in 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate, current authorization to obtain, any pertinent, outstanding private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, obtain VA addendum opinions by appropriate physicians regarding the remaining claims for service connection.

If any physician determines that a new examination is necessary for any of the service connection claims on appeal, one should be provided.

The contents of the entire, electronic claims file (in VBMS and Virtual), to include a complete copy of the REMAND, must be made available to each designated physician, and each addendum opinion/examination report  should include discussion of the Veteran's documented medical history and assertions. 

Also, complete, clearly stated rationale for the conclusions reach must be provided..

Left Shoulder: With respect to each diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset in, or is otherwise medically-related to the Veteran's military service, to include complaints therein; or, if not,

(b) was caused, OR is or has been aggravated (worsened beyond natural progression), by service-connected disability(ies).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation ,to include by identifying, to the extent possible, the baseline level of disability prior to the aggravation..

In addressing the above, the examiner must consider and discuss all pertinent in and post-service medical and lay evidence, to particularly include: the Veteran's allegations of continuity of symptomatology of bilateral shoulder pain since service; the July 1988 VA examination report noting a diagnosis of status post bilateral shoulder injury with residual pain and decreased range of motion shortly after service; and the Veteran's post-service February 2002 injury to the left shoulder.

Bilateral Knees: The examiner should clearly identify all lower extremity disability(ies) affecting the knees-to  include degenerative arthritis of the knees as well as right knee M&L meniscus abnormality status-post arthroscopic repair- currently present or present at any point pertinent to the January 2009 claim for service connection (even if now asymptomatic or resolved.

Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset in, or is otherwise medically-related to the Veteran's military service, to include complaints therein; or, if not,

(b) was caused, OR is or has been aggravated (worsened beyond natural progression), by a service-connected disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to the aggravation..

In addressing the above, the examiner must consider and discuss all pertinent in and post-service medical and lay evidence, to particularly include: the Veteran's service treatment records showing a right knee contusion in June 1976 during service; the post-service medical records showing right knee arthroscopy as early as 1993; bilateral knee arthritis diagnosed in 2004; and the Veteran's competent assertions regarding the onset and continuity of his bilateral knee symptoms.

Left Foot:  The examiner should clearly identify all left foot disabilities-to include left foot strain diagnosed on  August 2009 VA examination-currently present or  present at any point pertinent to the January 2009 claim for service connection (even if now asymptomatic or resolved).

Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability: 

(a) had its onset in or is otherwise etiologically related to service, to particularly include his documented April 1975 4th metatarsal fracture; or, if not, 

(b) was caused OR is or has been aggravated (i.e., worsened beyond normal progression) by service-connected disability(ies).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to the aggravation..

In addressing the above, the examiner must consider and discuss all pertinent in and post-service medical and lay evidence, to particularly include: the Veteran's service treatment records showing a stress fracture of the 4th metatarsal in April 1975 during service; the August 2009 diagnosis of left foot strain; and the Veteran's competent assertions regarding the onset and continuity of his left foot symptoms.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA shoulder examination by an appropriate physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the right shoulder,(expressed in degrees).  Range of motion testing of the left shoulder should also be accomplished (for comparison purposes).   The VA examiner should  test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing (as appropriate) for both shoulders . If the examiner is unable to conduct any of the above mentioned testing or concludes that any of the above mentioned testing is not necessary in this case, he or she should clearly so state, and explain why. 

The examiner should render specific findings as to whether, during such testing, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should clearly indicate the point at which pain begins.

Also, if  the Veteran is not examined during a flare-up,  considering the Veteran's medical history and assertions in light of the current examination findings, the examiner should  indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  If the Veteran fails to report to any scheduled examination(s), associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, the  notice(s) of examination(s)-sent to him by the pertinent medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal.

If the Veteran fails, without good cause, to report to the examination scheduled in connection with the increased rating claim, in adjudicating such claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication, and all legal authority (to include, with respect to the increased rating claim, whether staged rating of the disability is appropriate)warranted).  

9.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his attorney an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.   Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


